CANTY, J.
Action of replevin for the recovery of the possession of diamonds. Verdict for defendant. A new trial was granted on plaintiff’s motion on the ground that the verdict was not sustained *263bj the evidence. We will not attempt to recite the evidence, which is very contradictory, as it would take altogether too much space to recite sufficient of it to give any adequate idea of the weight of the evidence and circumstances on one side and the other. But we have no doubt that under the rule laid down in Hicks v. Stone, 13 Minn. 398 (434), the order appealed from should be affirmed. So ordered.